—Motion for writ of error coram nobis granted and order entered July 16, 1993 vacated. Memorandum: Defendant contends that he was denied effective assistance of *1066appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, whether defendant was present during the Sandoval conference. Upon our review of the trial court proceedings, we conclude that that issue may have merit. Therefore, the order of July 16, 1993 is vacated and this Court will consider the appeal de novo (see, People v Vasquez, 70 NY2d 1; People v LeFrois, 151 AD2d 1046). Defendant’s assigned counsel is directed to file and serve defendant’s brief with this Court on or before August 26, 1994; respondent is directed to file its brief on or before September 27, 1994, and the appeal is to be added to the calendar for the term of Court commencing October 17, 1994. Present—Green, J. P., Lawton, Fallon, Callahan and Boehm, JJ.